Title: To Alexander Hamilton from William Cushing, 30 August 1793
From: Cushing, William
To: Hamilton, Alexander



Newbrunswick Newjerseythe 30th August 1793
Sir,

I received your favor relative to the accomodation of public officers in the receit of their salaries, & Should have returned an answer with a power accordingly before now, but that I waited for a convenient opportunity to get it acknowledged, which I had not in the Country where I resided, & that I had before taken methods for getting my Salary to the last of June. As to the mode of payment, I should like if it might be, to receive a check or draft upon the branch bank at Boston, or upon the Collector there, except when I should happen to be at Phila. at the time or soon after a quarter’s salary should become due, in which case it would be convenient to receive it there, especially if I should then be about to take a circuit distant from Boston. I have inclosed the power with Several of my Signatures as directed & shall do myself the pleasure to call upon you in a day or two on a circuit to Georgia, which I am now upon wishing for a word of information further upon the Subject. I have the honor to be with great Esteem, Sir your
Most Obedt. Servant

W.C

